Opinion issued December 10, 2013.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-12-01066-CV
                             ———————————
    IN RE THE HOUSTON AERONAUTICAL HERITAGE SOCIETY, INC.,
                           Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       The Houston Aeronautical Heritage Society, Inc. has filed a petition for writ

of mandamus challenging the temporary injunction entered by the trial court after

its final judgment. 1 We deny the petition.

                                   PER CURIAM

1
       The underlying case is The Houston Aeronautical Heritage Society, Inc. v. Graves
       et al., No. 2011-63921, in the 334th District Court of Harris County, Texas, the
       Honorable Ken Wise presiding.
Panel consists of Justices Jennings, Sharp, and Brown.




                                        2